DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title is too broad as the claims are not directed to a generic “power supply system” or “management device”, but to a device that regulate the current maximum of a battery to prevent deterioration. 
Claim Objections
Claim 1 is objected because it recites “a power storage unit connected to a plurality of cells”.  According to the specification, the power storage unit (11) comprises the cells (En). They are not “connected”, one contains the other.  
Claims 1 and 9 are objected to because they each recite “a current measurement unit that measures a current flowing through each of the plurality of cells”.  But the specification and figures show a single current sensor that measures the current in one place.  The current is not of “each” cell, but of the entire string. 
Claim 8 is objected to because it is not understood.  The claim does not define what a “usage range” of a SOC is supposed to be, what it means to be narrowed, or how it would be narrowed.  Furthermore, none of the preceding claims explicitly set forth how the SOC estimation is used – thus, it is unclear why its usage range would need to be made “narrow”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2013/0002200).
Kobayashi discloses a power supply system (fig 1-3; par 28-49) mounted on an electric vehicle, the power supply system comprising: 
a power storage unit (1) connected to a plurality of cells (11-13); 
a voltage measurement unit (4; par 29) that measures a voltage of each of the plurality of cells; 
a current measurement unit (2) that measures a current flowing through each of the plurality of cells; 
a temperature measurement (3) unit that measures a temperature of at least one of the plurality of cells; and 
a controller (5) that determines a current limit value defining an upper limit of a current for suppressing cell deterioration and ensuring safety based on the voltage measured by the voltage measurement unit, the current measured by the current measurement unit, and the temperature measured by the temperature measurement unit (fig 3; par 42-44), and that notifies a higher-level controller (21; 
Kobayashi discloses a controller that controls the current limit value of a battery.  The current limit is determined “based on” the voltage of individual cells, the current of the battery, and the temperature of the battery.  The claim only broadly recites that the determination is “based on” these parameters and does not explicitly set forth any equation or explanation of how the current limit value is derived.  This “based on” limitation is an issue of breadth that affects all subsequent claims.  If the claim does not define how the measured parameters are used to calculate/create a current limit value, then mathematical operations on those parameters (offsets, multiplication by coefficients, anomaly replacements) appear to be entirely arbitrary.  The Applicants are encouraged to replace the “based on” limitation with a more explicitly recitation of how the controller operates to actually calculate the current limit value. 
Should the Applicants make the necessary amendments to remove the breadth that comes with “based on”, they are directed to the following analysis.  The current limit value has no use or effect.  Claim 1 does not recite any structure to regulate/control/limit current or there is no clear indication in the claim that the controller outputs the current limit value to a circuit that would regulate/control/limit battery cell current.  If the current limit value is not used again, then its determination is entirely arbitrary.  In other words, if the result is never used, claimed calculations (however specific) would be obvious in view of the prior art.  As Kobayashi anticipates the claims, an obviousness rejection is not necessary at this time.   

Claim 9 recites fewer limitations than claim 1 and is anticipated for the same reasons.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Yang (US 2018/0056983).
With respect to claim 2, Kobayashi discloses the current limit value is determined based on the voltage, current and temperature.  Kobayashi does not expressly disclose an intermediate step of estimating a state of charge (SOC) based on the voltage and current. 
Yang discloses that it is known to estimate a battery SOC “based on” its voltage and current (par 34).  Kobayashi and Yang are analogous because they are from the same field of endeavor, namely battery measurements.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kobayashi to include the SOC estimation, as taught by Yang.  This extra 
Claim 1 recites that the three parameters (voltage = A, current = B, temperature = C) are used to determine the current limit value (X).  Claim 1 can be expressed as A + B + C = X.
Claim 2 recites that the first two parameters are used to “estimate” a fourth parameter (SOC = D), where A + B = D.  Then, the SOC and temperature are used to determine the current limit value D + C = X.  There is no benefit to using the first two values (voltage and current) to estimate another value, only to arrive at the same result.  
There are no limitations in the claim that explicitly set forth how the SOC is “estimated” in any manner that would overcome the general knowledge in the art to make educated guesses at the Kobayashi SOC values.  There are no limitations in the claim that explicitly set forth how this estimation further narrows the current limit value determination to create any different result than would have already been anticipated by Kobayashi in claim 1.  
The skilled artisan would have been motivated to modify Kobayashi to include any number of intermediate mathematical steps that do not affect how it determines its current limit value.  This includes Yang’s teaching of estimating a SOC of the battery “based on” the parameters that are explicitly disclosed by Kobayashi (voltage and current).
With respect to claim 6, Yang discloses that it is known to estimate a battery SOC using only voltage when current measurements experience an error (i.e. an anomaly) (see par 51).  The combination (as discussed above in the art rejection of 
With respect to claim 7, the combination does not expressly disclose adding negative/positive offsets to the Kobayashi measured voltage.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to add offsets (negative or positive) during discharging/charging events.  The claims define the SOC estimation as “based on” the measured voltage.  There are no explicit recitations in the claims that indicate that the offsets must affect how the SOC is estimated.  
The skilled artisan would have been motivated to add offsets (negative or positive) and then undo those changes during SOC calculations.  The repeated use of “based on” in the claims renders any numerical adjustment arbitrary.  
If the Applicants have developed an improvement for how SOC is calculated to compensate for anomalies, then those equations should be explicitly recited.  The ability to compute SOC using only voltage measurements when there is an anomaly in current measurements is taught by Yang (par 51).  Adding/removing offsets does not affect this functionality. 

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Yang and Katrak (US 2018/0024172).
With respect to claim 3, the combination discloses taking voltage measurements of battery cells, but does not expressly disclose replacing an anomalous measurement with a normal one.  Katrak (par 3; fig 1) teaches a battery (20) with voltage 
The combination and Katrak are analogous because they are from the same field of endeavor, namely battery cell voltage measurements.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the cell measurement replacement, as taught by Katrak.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way. MPEP §2143(C).   
As noted above, the claims do not explicitly recite how the voltage measurements are used to create either the SOC estimate or the current limit value.  There is no indication in the claim of how one anomalous cell voltage would affect these estimations/calculations.  The claim does not recite why substituting one value (from a 
The ability to replace one cell voltage measurement with another is taught by the prior art.  As there is no use for this replacement, no specific motivation needs to be found for the combination of references. 
With respect to claim 4, the combination does not expressly disclose adding an offset to the Kobayashi measured current.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to add a positive offset to an absolute value of the current measured by the current measurement unit when the voltage measurement unit has an anomaly.  
As noted above in the art rejection of claim 7, the claims define the SOC estimation as “based on” the measured voltage.  There are no explicit recitations in the claims that indicate that an added offset must affect how the SOC is estimated.  The skilled artisan would have been motivated to add offsets and then undo those changes during SOC calculations.  The repeated use of “based on” in the claims renders any numerical adjustment arbitrary.  
With respect to claim 5, multiplication by a factor (less than one, greater than one) is entirely arbitrary. There are no limitations in the claims that define how the estimated SOC is actually used to create the current limit value.  Taking an arbitrary number (the estimated SOC) and multiplying it by a coefficient/factor is obvious in view of the prior art.  Thus, the combination teaches the controller multiplies the estimated SOC by a positive coefficient less than one when the voltage measurement unit has an anomaly during discharge from the power storage unit, and multiplies the estimated 
With respect to claim 8, the combination’s SOC usage range is interpreted as being narrower than a larger range that could be derived by the skilled artisan.  Thus, the combination teaches the controller narrows a usage range of SOCs of the plurality of cells.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADI AMRANY/           Primary Examiner, Art Unit 2836